DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-4 in the reply filed on 2 August 2022 is acknowledged.  Examiner agrees with Applicant’s statement that claims 1-20 read on the elected Species.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-38 of copending Application No. 16/764772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 16, 16/764772 shows a method of operating a dehumidifier system comprising the steps of (claim 36, lines 1-2): 
providing a dehumidifier having a housing (claim 36, line 3); 
providing a condensate tank having a housing (claim 36, line 4); 
deploying the housing of the dehumidifier from the housing of the condensate tank (claim 36, lines 5-7: Examiner notes that telescoping may be considered to anticipate deploying); and 
engaging one or more stacking structures when the housing of the dehumidifier is deployed from the housing of the condensate tank (claim 37).
Regarding claim 17, 16/764772 further shows further comprising the step of disengaging the one or more stacking structures between the housing of the dehumidifier and the housing of the condensate tank (claim 38).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deploying one or more stacking structures from a stowed position” and “stowing the one or more stacking structures” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stacking structure(s) except where modified by additional structure (i.e. except as in claims 3-4, and 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “stacking structure(s)”, the limitation is interpreted as in paragraph [0004].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein the step of engaging one or more stacking structures includes the step of deploying one or more stacking structures from a stowed position”.  It cannot be determined if the “one or more stacking structures” are the same or different from those in claim 16.  To expedite prosecution, they have been interpreted as in addition to those set forth in claim 16.  Please see also the drawing objection, as stowable/deployable stacking structures do not appear to be shown in the drawings.  Claim 19 is rejected insofar as it is dependent on claim 18 and therefore includes the same error(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN107238146: English Translation cited by Applicant).
Regarding claim 1, Wang et al. shows a dehumidifier system comprising: 
a dehumidifier (see at least dehumidifying device #300) having at least a condenser (see at least condenser #320) and an evaporator (see at least evaporator #300); 
a condensate tank having a housing having an opening into a volume therein (see at least water tank #200 having an opening to receive one or the other end of dehumidifying device case #100), wherein a first portion of the volume of the condensate tank is occupied by the dehumidifier in a stowed position, and a second portion of the volume is unoccupied when the dehumidifier is in a deployed position (see at least Figures 5-7: the tank #200 cannot collect water in the stowed position and does collect water in the deployed position, thus the collection volume increases from stowed to deployed position since the dehumidifier case #100 occupies the storage volume of the water tank #200 in the stowed position and not in the deployed position; see also Translation: “So in this embodiment, in order to facilitate the water tank 200 on the case 100, a water tank 200 is oblong, and the water tank is 200 of length greater than the length of case 100, water tank 200 of width is more than width of case 100, or the water tank 200 is cylindrical, and the water tank 200 in diameter is set larger than the outer diameter of the case 100. are set in order, can ensure that the water tank 200 can be reversely buckled on the case 100.”); and 
a stacking structure engages the dehumidifier to the condensate tank when in the deployed position (see at least flange #113. Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).
Regarding claim 2, Wang et al. further shows wherein the stacking structure is disengaged in the stowed position and engaged in the deployed position (see at least Figures 5-7, flange #113: when the case #100 is on the bottom, the flange #113 is disengaged from the tank #200 and in the stowed position, when the case #100 is deployed to the top water tank #200, the flange #113 is in the deployed position and engaged with the tank #200; see at least Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).
Regarding claim 3, Wang et al. further shows wherein the stacking structure is one or more protrusions inwardly projecting into the volume adjacent the opening of the condensate tank to position the dehumidifier in the deployed position (see for example Figure 5, the bottom portion of the case #100 with feet #111 protrudes from flange #113 and projects into the water tank #200 in the deployed position; see also Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”.)
Regarding claim 4, Wang et al. further shows wherein the one or more protrusions project into the volume when the dehumidifier is in the deployed position and are stowed in a different position when the dehumidifier is in the stowed position (see at least Figures 5-7: the stowed position is inverted with respect to the deployed position: thus the flange #113 and feet #111 are stowed in a different position (such that the feet #111 rest on an external surface) from the deployed position; see also Translation: “So in this embodiment, in order to facilitate the water tank 200 on the case 100, a water tank 200 is oblong, and the water tank is 200 of length greater than the length of case 100, water tank 200 of width is more than width of case 100, or the water tank 200 is cylindrical, and the water tank 200 in diameter is set larger than the outer diameter of the case 100. are set in order, can ensure that the water tank 200 can be reversely buckled on the case 100.”).
Regarding claim 5, Wang et al. further shows wherein the dehumidifier includes a housing (see at least dehumidifying device case #100) having at least the condenser (see at least condenser #320), the evaporator (see at least evaporator #330), a compressor (see at least compressor #310), and a fan therein (see at least air channel #340 including fan).
Regarding claim 6, Wang et al. further shows wherein the dehumidifier is in a first orientation relative to the condensate tank when in the stowed position and a second orientation relative to the condensate tank when in the deployed position (compare Figures 5-7), wherein the first orientation and the second orientation is different (see at least Figures 5-7: the stowed position is inverted with respect to the deployed position; Translation: “So in this embodiment, in order to facilitate the water tank 200 on the case 100, a water tank 200 is oblong, and the water tank is 200 of length greater than the length of case 100, water tank 200 of width is more than width of case 100, or the water tank 200 is cylindrical, and the water tank 200 in diameter is set larger than the outer diameter of the case 100. are set in order, can ensure that the water tank 200 can be reversely buckled on the case 100.”).
Regarding claim 7, Wang et al. further shows wherein the condensate tank includes an upper rim defining the opening and an opposing bottom wall, wherein the stacking structure is positioned adjacent the upper rim (see at least Figures 5-7; see also Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).

Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN107238146: English Translation cited by Applicant).
Regarding claim 8, Wang et al. shows a dehumidifier system comprising: 
a dehumidifier having a housing (see at least dehumidifying device case #100); 
a condensate tank having a housing having an opening therein (see at least water tank #200 having an opening to receive one or the other end of dehumidifying device case #100); and 
one or more stacking structures engages the housing of the dehumidifier to the housing of the condensate tank (see at least flange #113. Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).
Regarding claim 9, Wang et al. further shows wherein when in a deployed position the one or more stacking structures engages the housing of the dehumidifier to the housing of the condensate tank (see at least for example Figures 6 and 7; Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).
Regarding claim 10, Wang et al. further shows having an overall height increasing in size from a stowed position to the deployed position (see at least Figures 5-7: the stowed position is shorter than the deployed position; Translation: “So in this embodiment, in order to facilitate the water tank 200 on the case 100, a water tank 200 is oblong, and the water tank is 200 of length greater than the length of case 100, water tank 200 of width is more than width of case 100, or the water tank 200 is cylindrical, and the water tank 200 in diameter is set larger than the outer diameter of the case 100. are set in order, can ensure that the water tank 200 can be reversely buckled on the case 100.”).
Regarding claim 11, Wang et al. further shows wherein a portion of a volume within the housing of the condensate tank that can collect condensate increases in size from a stowed position to the deployed position (see at least Figures 5-7: the tank #200 cannot collect water in the stowed position and does collect water in the deployed position, thus the collection volume increases from stowed to deployed position; see also Translation: “So in this embodiment, in order to facilitate the water tank 200 on the case 100, a water tank 200 is oblong, and the water tank is 200 of length greater than the length of case 100, water tank 200 of width is more than width of case 100, or the water tank 200 is cylindrical, and the water tank 200 in diameter is set larger than the outer diameter of the case 100. are set in order, can ensure that the water tank 200 can be reversely buckled on the case 100.”).
Regarding claim 12, Wang et al. further shows wherein the one or more stacking structures is positioned between a stowed position and a deployed position (see at least Figures 5-7, flange #113: when the case #100 is on the bottom, the flange #113 is in the stowed position, when the case #100 is deployed to the top water tank #200, the flange is in the deployed position), wherein when the one or more stacking structures is in the deployed position the one or more stacking structures engages the housing of the dehumidifier to the housing of the condensate tank( see at least Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).
Regarding claim 13, Wang et al. further shows wherein the one or more stacking structures includes one or more protrusions adjacent the opening (see at least Figures 5-7; flange #113; Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).
Regarding claim 14, Wang et al. further shows wherein the one or more stacking structures is fixed in position (see at least Figures 5-7; flange #113, which does not move).
Regarding claim 15, Wang et al. further shows wherein the one or more stacking structures stop axial movement in at least one direction between the housing of the dehumidifier to the housing of the condensate tank (see at least Figures 5-7; flange #113; Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).

Claim(s) 16- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN107238146: English Translation cited by Applicant).
Regarding claim 16, Wang et al. shows a method of operating a dehumidifier system comprising the steps of: Page 3 of 5Patent Application No.: 16/875,847 Attorney Docket No.: ZU088-20262 Response to 06/02/2022 Restriction 
providing a dehumidifier having a housing (see at least dehumidifying device case #100); 
providing a condensate tank having a housing (see at least water tank #200 having a housing with an opening to receive one or the other end of dehumidifying device case #100); 
deploying the housing of the dehumidifier from the housing of the condensate tank (see at least Figures 5-7; Translation: “So in this embodiment, in order to facilitate the water tank 200 on the case 100, a water tank 200 is oblong, and the water tank is 200 of length greater than the length of case 100, water tank 200 of width is more than width of case 100, or the water tank 200 is cylindrical, and the water tank 200 in diameter is set larger than the outer diameter of the case 100. are set in order, can ensure that the water tank 200 can be reversely buckled on the case 100.”; see also Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”); and
engaging one or more stacking structures when the housing of the dehumidifier is deployed from the housing of the condensate tank (see at least Figures 5-7: flange #113; see also Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.”).
Regarding claim 17, Wang et al. further shows further comprising the step of disengaging the one or more stacking structures between the housing of the dehumidifier and the housing of the condensate tank (see at least Figures 5-7: flange #113; see also Translation: “In this embodiment, the upper end of the outer wall surface of the cabinet main body 110 lower towards the outer side is protruded with a flange 113, the flange 113 for contact with the opening end of the tank 200. Specifically, flange 113 protruded to the outside from the lower end of outer wall surface of the case main body 110, the flange 113 between the case main body 110 of the outer wall surface is formed with a downward opening of the limiting groove, the water tank 200 of the open end in the limiting groove, the water tank 200 is not easily separated from the case main body 110 of the lower end, the water tank 200 and the chassis body 110 can be detachably connected.).
Regarding claim 18, Wang et al. further shows wherein the step of engaging one or more stacking structures includes the step of deploying one or more stacking structures from a stowed position (see at least Figure 6, movable box ring #220; see at least Translation: “Referring to FIG. 6, in this embodiment, to the adjustable range of the dehumidification area further increases the dehumidifier, a water tank 200 a water box main body 210 and the movable ring 220, movable box ring 220 can move up and down is installed on the opening end of the water tank main body 210.”).    
Regarding claim 19, Wang et al. further shows further comprising the step of stowing the one or more stacking structures (see at least Figure 6, movable box ring #220; see at least Translation: “Referring to FIG. 6, in this embodiment, to the adjustable range of the dehumidification area further increases the dehumidifier, a water tank 200 a water box main body 210 and the movable ring 220, movable box ring 220 can move up and down is installed on the opening end of the water tank main body 210.”).
Regarding claim 20, Wang et al. further shows further comprising the step of stowing the housing of the dehumidifier into the housing of the condensate tank (see Translation: “So in this embodiment, in order to facilitate the water tank 200 on the case 100, a water tank 200 is oblong, and the water tank is 200 of length greater than the length of case 100, water tank 200 of width is more than width of case 100, or the water tank 200 is cylindrical, and the water tank 200 in diameter is set larger than the outer diameter of the case 100. are set in order, can ensure that the water tank 200 can be reversely buckled on the case 100.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763